Citation Nr: 9923406	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  95-40 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Validity of loan guaranty indebtedness in the original amount 
of $16,956.27.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The appellant served on active duty from August 1970 to March 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1994 decision of the Chief, Loan 
Service and Claims, of the St. Petersburg, Florida, Department 
of Veterans Affairs (VA) Regional Office (RO).

The Board's own motion to advance this appeal on the docket 
for administrative error pursuant to 38 U.S.C.A. § 7107(a)(2) 
and 38 C.F.R. § 20.900(c) was granted by the Acting Chairman 
of the Board in September 1997.

The case was previously before the Board in November 1997, 
when it was remanded for preparation of an accounting of the 
total loan guaranty indebtedness.


REMAND

Appellate review of the appellant's claim at this time would 
be premature.  He has requested that he be scheduled for a 
personal hearing before a traveling Member of the Board.  
Accordingly, while the Board sincerely regrets the delay, in 
order to afford the appellant due process the case must be 
remanded to the RO for an appropriate hearing to be 
scheduled.

The claim is REMANDED for the following:

Schedule the appellant for a hearing 
before a traveling Member of the Board in 
accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 


